Citation Nr: 0525591	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
January 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had been presented to reopen the claim of entitlement to 
service connection for a cardiovascular disorder, but denied 
the claim on the merits. 

In June 2003, the veteran testified at a videoconference 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
veteran's claims folder.

This matter was previously before the Board in April 2004, 
when the it was determined that new and material evidence had 
been received with which to reopen the veteran's claim, but a 
decision on the merits was not made pending a remand for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

As indicated above, this case was previously remanded in 
April 2004.  At that time, it was noted that the veteran had 
a current heart disorder and a long history of chest pain and 
heart-related problems.  A private doctor's opinion in May 
2002 indicated that his currently diagnosed sick sinus 
syndrome may have manifested as early as 1954, since which 
time the veteran had been experiencing syncopal episodes.  It 
had not been clear as to whether the doctor had access to all 
of the medical records in the veteran's claims folder when 
formulating his opinion. 

Essentially, it was determined that the questions involving 
the onset and etiology of the veteran's current heart 
disorder remained unclear.  Further complicating the matter 
was the fact that service connection had been in effect for 
disorders including irritable colon syndrome with 
cholecystectomy and hiatal hernia and for bronchitis, and 
that symptoms, including chest pain, had at various times 
been attributed to one of those disorders.  Accordingly, the 
Board directed that a comprehensive VA examination, to 
include a documented review of the claims folder, be 
undertaken.

In its April 2004 remand, the Board requested that the 
veteran be examined by a specialist in cardiology who had 
also been provided the veteran's claims folder for review in 
conjunction with the examination.  The examiner was requested 
to provide an opinion as to the diagnosis, date of onset, and 
etiology of any current cardiovascular disorder (currently 
diagnosed as sick sinus syndrome).  He was to state whether 
it was at least as likely as not that any currently diagnosed 
cardiovascular disorder had its onset during active service 
or within the first post-service year, or was related to any 
in-service disease or injury.

The examiner was also requested to specifically address 
whether any currently manifested heart condition/symptoms 
existed as an independent disability, or was part and parcel 
of any of the veteran's service-connected disabilities, to 
include irritable colon syndrome with cholecystectomy and 
hiatal hernia and bronchitis.

The veteran underwent a VA heart examination in October 2004.  
The examiner noted having reviewed the entire claims folder 
in conjunction with conducting the examination.  He indicated 
that based on review of the records, it was as likely as not 
that the currently diagnosed sick sinus syndrome with 
pacemaker placement resulted during active service, because 
the veteran did have some episodes of syncope and his 
electrocardiograms that were evaluated both from 1979 and 
even as recently in the 1980s showed bradycardia with heart 
rate in the 40s.  The examiner then went on to write, from 
the information gathered from the claims folder, except for 
the occasion in 1977 when he had sinus bradycardia, no 
information was available suggesting that the veteran had had 
syncopal episodes, extensive information and work-up was 
mentioned about his chest pain.  Hence, it was less likely 
than not that the sick sinus syndrome had its onset during 
the active service or related to any in-service disease or 
injury.

In light of the inconsistent statements by the VA examiner in 
October 2004, the case must again be remanded before the 
Board may properly proceed with appellate review.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a remand by the Board 
confers, as a matter of law, the right to compliance with the 
remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the veteran recently reported receiving 
treatment for heart problems  at Arlington Memorial Hospital 
and from Alan Taylor, M.D. in 2004 and 2005.  These record 
should be obtained on remand.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Make arrangements to obtain the 
veteran's complete treatment records for any 
heart problems from Arlington Memorial 
Hospital and Alan Taylor, M.D., dated since 
January 2004.

2.  Then, obtain an addendum to the October 
2004 VA examination report.  The claims file 
must be made available to the reviewing 
physician; the physician should indicate in 
the addendum report that the claims file was 
reviewed.  

Following a review of the claims file, the 
reviewing physician (preferably the original 
examiner) should provide an opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any currently diagnosed 
heart disorder had its onset during active 
service or within the first post-service 
year, or is related to any in-service 
complaints or findings.  The reviewing 
physician is asked to reconcile the 
conflicting statements made in the October 
2004 examination report.

A rationale for any opinion expressed should 
be provided.  The need for further 
examination of the veteran is left to the 
discretion of the reviewing physician.

3.  After the foregoing development has been 
accomplished to the extent possible, review 
the claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  Finally, readjudicate the claim on 
appeal with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish him 
and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

 
 
 
 


